 1 SHEPPARD, MULLIN, RICHTER & HAMPTON lip
   A Limited Liability Partnership
 2 Including Professional Corporations
   GREGORY F. HURLEY, Cal. Bar No. 126791
 3 650 Town Center Drive, 4th Floor
   Costa Mesa, California 92626-1993
 4 Telephone: 714.513.5100
   Facsimile:    714.513.5130
 5 E mail        ghurley@sheppardmullin.com

 6   SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
     A Limited Liability Partnership
 7   Including Professional Corporations
     HAYLEY S. GRUNVALD, Cal. Bar No. 227909
 8   12275 El Camino Real, Suite 200
     San Diego, California 92130-2006
 9   Telephone: 858.720.8900
     Facsimile:    858.509.3691
10   Email:        hgrunvald@sheppardmullin.com

11 Attorneys for Defendants,
   HOME DEPOT U.S.A., INC., and
12 HD DEVELOPMENT OF MARYLAND, INC.
13
                                   UNITED STATES DISTRICT COURT
14
                                  NORTHERN DISTRICT OF CALIFORNIA
15

16
     FRANCISCA MORALEZ,                            Case No. 3:17-cv-02918-SI
17                                                 Honorable Susan Illston
                    Plaintiff,
18                                                 DEFENDANTS’ PRETRIAL
     v.                                            DISCLOSURES PURSUANT TO FRCP
19                                                 26(a)(3)
     HOME DEPOT U.S.A., INC. dba THE HOME
20   DEPOT; HD DEVELOPMENT OF
     MARYLAND, INC.,
21
                    Defendants.
22
23
24

25
26

27

28


     SMRH:489482921.I                                      DEFENDANTS’ PRETRIAL DISCLOSURES
 1            In accordance with Rule 26(a)(3) of the Federal Rules of Civil Procedure, plaintiff,
 2 Francisca Moralez (“Plaintiff’), provides this Pretrial Disclosure and states as follows:
 3
     A.       Witnesses Expected To Be Called At Trial
 4
                        1.   Cesar Fonseca, Store Manager
 5
                        2.   Rebuttal Expert, Neal Casper
 6
                        3.   Defendants’ Employees
 7
     B.       Witnesses That May Be Called At Trial If Needed
 8
                        1.   Plaintiff s witnesses
 9
     C.       Documents Expected To Be Offered At Trial
10
                        1.   Photographs taken by Cesar Fonseca on January 16, 2019
11
                        2.   Plaintiffs Medical Records;
12
                        3.   Plaintiff s discovery responses
13
                        4.   Lawsuits filed by Plaintiff over the past 24 months
14

15

16            Defendants reserve the right to amend this disclosure up to 30 days before trial.
17
18
     Dated: February 8, 2019                               SHEPPARD, MULLIN, RICHTER &
19                                                         HAMPTON LLP

20
21                                        By     __________ /s/HAYLEYS. GRUNVALD_______
                                                              GREGORY F. HURLEY
22                                                           HAYLEY S. GRUNVALD
23                                                          Attorneys for Defendants
24                                                       HOME DEPOT U.S.A., INC., and
                                                     HD DEVELOPMENT OF MARYLAND, INC.
25

26

27
28


                                                     -1-
     SMRH:489482921.1                                            DFFFNDANTS’ PRFTRIAI DISCI OSIIRF.S
